ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/21 and 9/10/21 have been considered by the examiner.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a front panel assembly of a drawer of a refrigerator, comprising: a front panel body, defining an accommodating cavity; and a light emitting mechanism, disposed in the accommodating cavity, and comprising a light source, a light guide body and a reflector, wherein the light guide body is disposed below the light source and is provided with an inclined plane; the reflector is disposed obliquely below the inclined plane; wherein a front end face of the front panel body is provided with a light transmitting plate, and light emitted by the light source is transmitted by the light guide body to reach the inclined plane, and then to be emitted out from the light transmitting plate after being reflected by the reflector.
The closest prior art, Feldmeyer [US 2020/0408462], teaches a front panel of a refrigerator drawer, but fails to teach the specifics of the light emitting mechanism, such as the light guide body and its orientation and the oblique orientation of the reflector in combination with the light guide body and other claimed elements and limitations. Alyanak [US 2018/0112910] also fails to teach such specifics, along with Chang [US 2014/0003090], and Conrad [US 2018/0306971]. The other cited art is meant to provide information as to the general state of the art for refrigerator lighting, however, most do not feature the front panel of a drawer as claimed, and 
Because the prior art of record fails to teach or disclose the details of a front panel assembly of a drawer of a refrigerator, comprising: a front panel body, defining an accommodating cavity; and a light emitting mechanism, disposed in the accommodating cavity, and comprising a light source, a light guide body and a reflector, wherein the light guide body is disposed below the light source and is provided with an inclined plane; the reflector is disposed obliquely below the inclined plane; wherein a front end face of the front panel body is provided with a light transmitting plate, and light emitted by the light source is transmitted by the light guide body to reach the inclined plane, and then to be emitted out from the light transmitting plate after being reflected by the reflector, nor is there any reason to modify or combine the references absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875